DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In the last line of claim 1, “suit” should be “suite”.  Appropriate correction is required.

Information Disclosure Statement
The IDS submitted 5/28/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 2/20/2019 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Narabu et al. (U.S. Patent Application Publication 2017/0276833).

In regards to claim 1, Narabu et al (henceforth referred to as Narabu) disclose a blimp (Narabu teaches a buoyancy unit, item 120, consistent with a blimp), comprising:
(a)    a circular disk-shaped envelope filled with a lighter-than-air gas, the envelope having a circular cross section when intersecting a horizontal plane.  The balloon/blimp of Narabu includes a cross-sectional disk shape filled with lighter than air gas;
(b)    a gondola affixed to an underside of the envelope and disposed at a region directly below a center point of the envelope.  As depicted in figure 1b, a flight vehicle control apparatus (item 110) constitutes a gondola, the gondola including:
(i)    a horizontally-disposed elongated circuit board that functions as a structural member of the gondola.  Narabu teaches that the processor/controlling circuitry etc. is located along the horizontally disposed control apparatus (pars. 55 and 85); and
(ii)    a vertical member extending upwardly from the circuit board and having a top that is attached to the underside of the envelope.  The “control apparatus” includes vertical members extending up from its surface to attach to the bottom of the balloon;

(d)    an electronics suite disposed on and electrically coupled to the circuit board and including a blimp processor configured to generate control signals that control the thrusting mechanism.  The control apparatus of Narabu includes processing components equivalent to the claimed electronics suite; and
(e)    a battery affixed to the gondola and configured to provide power to the electronics suit and the thrusting mechanism.  As depicted in figure 3, Narabu teaches a battery or batteries affixed/connected to the gondola (items 156).

In regards to claim 3, Narabu disclose 
(a)    a blimp wireless communication chipset electrically coupled to the electronic circuit board and in data communication with the processor (par. 86); and
(b)    a ground-based control station, including:
(i)    a ground wireless communication chipset in data communication with the blimp wireless communication chipset; and
(ii)    a ground processor in data communication with the ground wireless communication chipset, the processor programmed to receive sensory data from the blimp wireless communication chipset via the ground wireless communication chipset, process the sensory data and generate control data that is transmitted to the blimp wireless communication chipset via the ground wireless communication chipset.  As shown in figure 7, Narabu includes a ground .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narabu et al. (U.S. Patent Application Publication 2017/0276833).

In regards to claim 2, Narabu disclose the thrusting mechanism comprises:
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8;
Narabu teaches that each of the forward horizontal thrusters electrically coupled to the circuit board.  The propellers are electrically coupled to the aircraft’s circuitry;
(b)    Narabu does not include two spaced apart vertical thrusters, each coupled to the vertical member and each controlled by the control circuitry and configured to generate thrust along a Z axis that is orthogonal to the X axis.  Narabu teaches a single vertical thruster.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple thrusters to provide thrust along any axis including vertically as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and
(c)    one side thruster coupled to the vertical member and configured to generate thrust along a Y axis that is orthogonal to the X axis and the Y axis.  Narabu teaches thrusters to provide thrust along at least three orthogonal axes.

Claims 4, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narabu et al. (U.S. Patent Application Publication 2017/0276833) in view of Zhou et al. (U.S. Patent Application Publication 2016/0076892).

In regards to claim 4, Narabu discloses cameras in/on the gondola, but fails to teach explicitly a monocular camera disposed on the gondola and configured to capture video from a region in front of the blimp.  However, Zhou et al (henceforth referred to as Zhou)  teaches using a monocular camera in/on an aerial vehicle (par. 15).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various types of cameras in/on the Narabu aerial vehicle including a monocular camera as taught by Zhou, to track objects during flight.

In regards to claim 18, Narabu disclose an autonomous robotic blimp, comprising:
(a)    a circular disk-shaped envelope filled with a lighter-than-air gas, the envelope having a circular cross section when intersecting a horizontal plane. The balloon/blimp of Narabu includes a cross-sectional disk shape filled with lighter than air gas;
(b)    a gondola affixed to an underside of the envelope and disposed at a region directly below a center point of the envelope.  As depicted in figure 1b, a flight vehicle control apparatus (item 110) constitutes a gondola;
(c)    a five-thruster thrusting mechanism affixed to the gondola and configured to generate thrust.  The device of Narabu includes at least 5 propellers to generate thrust;

(i)    Narabu teaches a camera in/on the gondola, but fails to explicitly teach a monocular camera disposed on the gondola and configured to capture video from a region in front of the blimp.  However, Zhou teaches using a monocular camera in/on an aerial vehicle (par. 15).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various types of cameras in/on the Narabu aerial vehicle including a monocular camera as taught by Zhou, to track objects during flight
(ii)    a blimp processor that is responsive to the monocular camera and that generates a thrusting mechanism control signal based on the video captured by the monocular camera.  The device of Narabu is disclosed as using the camera(s) for navigation;
(e) a battery affixed to the gondola and configured to provide power to the electronics suit, the horizontal thrusters, the vertical thrusters and the side thruster.  As depicted in figure 3, Narabu teaches a battery or batteries affixed/connected to the gondola (items 156)

In regards to claim 19, Narabu discloses that the gondola comprises a vertical member and wherein the five-thruster thrusting mechanism comprises multiple thrusters, but:
Narabu fails to teach two spaced apart forward horizontal thrusters, each attached at opposite ends of the circuit board and each controlled by the control circuitry and each configured to generate thrust along an X axis relative to the blimp.  Narabu teaches at St. Regis Paper Co. v. Bemis Co., 193 USPQ 8;
Narabu teaches that each of the forward horizontal thrusters electrically coupled to the circuit board.  The propellers are electrically coupled to the aircraft’s circuitry;
(b)    Narabu does not include two spaced apart vertical thrusters, each coupled to the vertical member and each controlled by the control circuitry and configured to generate thrust along a Z axis that is orthogonal to the X axis.  Narabu teaches a single vertical thruster.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple thrusters to provide thrust along any axis including vertically as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and
(c)    one side thruster coupled to the vertical member and configured to generate thrust along a Y axis that is orthogonal to the X axis and the Y axis.  Narabu teaches thrusters to provide thrust along at least three orthogonal axes.

In regards to claim 20, disclose (a) a blimp wireless communication chipset electrically coupled to the electronics suite
(b)    a ground-based control station, including:

(d)    a ground processor in data communication with the ground wireless communication chipset, the processor programmed to receive sensory data from the blimp wireless communication chipset via the ground wireless communication chipset, process the sensory data and generate control data that is transmitted to the blimp wireless communication chipset via the ground wireless communication chipset.  As shown in figure 7, Narabu includes a ground station including the corresponding wireless communication equipment (item 13 and par. 137).

Allowable Subject Matter
Claims 11-17 are allowed.

Claims 5-10, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 5 and 21, the closest prior art fails to teach or make obvious, including all the limitations of claims 5 or 21, that the ground processor is configured to execute a training session in which a specific user stands in front of the blimp and the ground processor detects facial features of the specific user from video data received from the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641